J-A26023-21


                                  2022 PA Super 117

    FINEMAN, KREKSTEIN & HARRIS, P.C.                 IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                             Appellee

                        v.

    RICHARD J. PERR, ESQ.

                             Appellant                   No. 666 EDA 2021


               Appeal from the Order Entered December 23, 2020
              In the Court of Common Pleas of Philadelphia County
                         Civil Division at No: 200302862


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

OPINION BY STABILE, J.:                                   FILED JUNE 30, 2022

        Appellant, Richard J. Perr, Esq. (“Perr”), appeals from the December 23,

2020 order sustaining in part and overruling in part his preliminary objections

to the complaint of Appellee, Fineman, Krekstein & Harris, P.C. (“FKH”).1 We

affirm in part, reverse in part, and remand.

        The trial court set forth the pertinent facts and procedural history in its

Pa.R.A.P. 1925(a) opinion:

              FKH is a professional corporation engaged in the practice of
        law. Perr is an attorney and was a former shareholder and
        employee of FKH. On June 25, 2015, Perr entered into a written
        [E]mployment [A]greement [(the “Employment Agreement”)]
        with FKH pursuant to which Perr was a “full-time attorney” in the
        private practice of law for FKH. Pursuant to the Employment
        Agreement, Perr agreed to devote sufficient time, energy, skill and
____________________________________________


1 FKH abandoned its cross appeal from the trial court’s order, conceding that
an order compelling arbitration is not immediately appealable. Appellee’s Brief
at 9 n.2.
J-A26023-21


     best efforts to the performance of his duties to further the
     business interests of FKH. The Employment Agreement does not
     contain an arbitration provision.

           Perr became a shareholder and director of FKH in 2015 and
     entered into a Shareholder Agreement [(the “Shareholder
     Agreement”)] with FKH and FKH shareholders S. David Fineman,
     Esquire and Gary A. Krimstock, Esquire which was amended and
     restated on November 1, 2017. The amended and restated
     Shareholder Agreement contained the following provisions:

          8.2.    Deadlock.     In the event of a material
          disagreement among the Shareholders and/or the
          Corporation with respect to this Agreement or the
          conduct of the affairs of the Corporation (the
          “Deadlock”), the Shareholders hereby agree to submit
          the   Deadlock    to    mediation  in   Philadelphia,
          Pennsylvania, either through a mutually acceptable
          mediator or through an established mediation service,
          within fifteen business days from the date [of] the
          Deadlock (the “Mediation”).

          8.3. Arbitration. In the case that the mediation has
          been unsuccessful, the Shareholders and the
          Corporation agree to settle the Deadlock by binding
          arbitration in accordance with this Agreement. Any
          claim or controversy arising out of or relating to this
          Agreement or any breach thereof shall be settled by
          such arbitration ….

     [Shareholder Agreement, at §§ 8.2 and 8.3 (hereinafter “the
     Arbitration Clause”) (the November 1, 2017 Shareholder
     Agreement appears in the certified record at Exhibit A to
     Appellant’s petition to compel arbitration; the language of §§ 8.2
     and 8.3 remained unchanged through various amendments of the
     Shareholder Agreement).]

           On December 4, 2019, Perr gave notice orally that he was
     leaving FKH on December 31, 2019.           A meeting of the
     compensation committee of FKH was then convened but Perr
     decided not to participate. The compensation committee of FKH
     decided that Perr’s compensation would end on December 14,
     2019. On February 12, 2020, Perr made demand for return of his
     capital of $25,000. FKH rejected Perr’s demand and insisted that
     Perr surrender his stock interest in FKH and submit a written

                                   -2-
J-A26023-21


     resignation. On February 14, 2020, Perr submitted a written
     resignation, withdrawal and transfer of stock ownership interest
     to FKH.

           After Perr’s employment and shareholder interest in FKH
     terminated, FKH discovered that Perr had been serving as Chief
     Compliance Officer of LucentPay at the same time as his
     employment with FKH and that LucentPay was holding Perr out as
     its Chief Compliance Officer, co-founder, and employee.
     LucentPay, a client of FKH, provided Perr with a 16% ownership
     equity interest in its company.       In exchange for the 16%
     ownership interest, Perr, along with an associate attorney at FKH
     at Perr’s request, provided LucentPay legal guidance and legal
     services all unbilled while employed at FKH. At no time did
     LucentPay pay for the legal services rendered by Perr and FKH’s
     associate attorney. Perr never disclosed to FKH that he had a
     16% interest in LucentPay or that in exchange for his 16% interest
     he undertook to provide free legal guidance to LucentPay while
     employed at FKH. On March 30, 2020, FKH made demand that
     Perr produce documentation to account for and reveal his interest
     and compensation from LucentPay. Perr refused to comply. On
     April 2, 2020, FKH initiated this action by writ of summon[s]
     against Perr and on July 23, 2020, FKH filed a complaint alleging
     claims of breach of fiduciary duty (count I), fraud and fraudulent
     misrepresentation (count II), conversion (count III), theft of
     corporate opportunity (count IV), unjust enrichment (count V), for
     an accounting (count VI), for imposition of a constructive trust
     (count VII), and breach of employment agreement (count VIII).

            On July 13, 2020, Perr filed a petition to compel arbitration.
     On August 12, 2020, Perr filed preliminary objections pursuant to
     Pa.R.C.P. [No.] 1028(a)(6) agreement for alternative dispute
     resolution.    FKH filed responses to the petition to compel
     arbitration and preliminary objections and on December 3, 2020,
     this court sustained in part and overruled in part the preliminary
     objections and granted in part and denied in part the petition to
     compel arbitration. The court held that any and all claims under
     the Shareholder Agreement were remanded to arbitration and that
     all claims under the Employment Agreement were not subject to
     arbitration. Additionally, the court stayed the claims subject to
     arbitration pending resolution of the non-arbitral claims. On
     January 12, 2021, Perr filed a notice of appeal of this court’s order.

Trial Court Opinion, 4/26/21, at 1-4 (footnotes omitted).


                                     -3-
J-A26023-21


       Perr claims the trial court erred in concluding that FKH’s claim against

him for breach of the Employment Agreement was not covered under the

Arbitration Clause. He also claims the trial court erred in staying the arbitrable

claims rather than the claims proceeding in court. We consider these issues

in turn.

       An order denying a petition to compel arbitration is an interlocutory

order appealable as of right.2

              Our standard of review of a claim that the trial court
       improperly overruled preliminary objections in the nature of a
       petition to compel arbitration is clear. Our review is limited to
       determining whether the trial court’s findings are supported by
       substantial evidence and whether the trial court abused its
       discretion in denying the petition.

            In doing so, we employ a two-part test to determine
       whether the trial court should have compelled arbitration. First,
       we examine whether a valid agreement to arbitrate exists.
       Second, we must determine whether the dispute is within the
       scope of the agreement.

             Whether a claim is within the scope of an arbitration
       provision is a matter of contract, and as with all questions of law,
       our review of the trial court’s conclusion is plenary.

MacPherson v. Magee Mem'l Hosp. for Convalescence, 128 A.3d 1209,

1218–19 (Pa. Super. 2015) (en banc) (internal citations and quotation marks

omitted).

       Further, we are guided by the following principles:

____________________________________________


2  Rule 311(a)(8) permits an interlocutory appeal as of right where the order
is made appealable by statute. Pa.R.A.P. 311(a)(8). Section 7320(a)(1)
provides that an appeal may be taken from an order denying an application
to appeal arbitration. 42 Pa.C.S.A. § 7320(a)(1).

                                           -4-
J-A26023-21


              (1) arbitration agreements are to be strictly construed and
       not extended by implication; and (2) when parties have agreed to
       arbitrate in a clear and unmistakable manner, every reasonable
       effort should be made to favor the agreement unless it may be
       said with positive assurance that the arbitration clause involved is
       not susceptible to an interpretation that covers the asserted
       dispute.

Smay v. E.R. Stuebner, Inc., 864 A.2d 1266, 1273 (Pa. Super. 2004).

       The parties do not dispute the validity of the Arbitration Clause. The

question is whether it is broad enough in scope to encompass disputes under

the Employment Agreement as well as the Shareholder Agreement.                Our

review of the two agreements reveals that they are expressly interrelated in

some respects. The Employment Agreement provided for Perr to serve FKH

as a “full-time attorney” and “shareholder.”          Employment Agreement,

6/24/2015, at ¶ 2(a), (b).3 Likewise, the Employment Agreement provided

for its termination upon, among other contingencies, “attaining the age set

forth in § 5.2 of the Shareholders Agreement.” Id. at ¶ 3(d). Discharge for

cause under the Employment Agreement occurs upon a vote of shareholders

“as defined in the Shareholders Agreement.” Id. at ¶ 8. The Employment

Agreement contains an integration clause providing that it constitutes the

entire agreement among the parties. Id. at ¶ 11(g). The integration clause

does not reference the Shareholder Agreement. Id.




____________________________________________


3 The Employment Agreement appears in the record as Exhibit C to FKH’s
complaint.

                                           -5-
J-A26023-21


       The Shareholder Agreement, for its part, refers to the Employment

Agreement as “separate.” For example, the Shareholder Agreement provides

that “each Shareholder shall enter into and execute a separate Employment

Agreement which shall be consistent with this Agreement.”           Shareholder

Agreement, 11/1/17, at ¶ 5.1.            The Shareholder Agreement’s integration

clause references the Employment Agreement:             “This Agreement and the

separate Employment Agreements referenced herein constitute the entire

understanding and agreement of the parties with respect to the subject matter

hereof […].” Id. at ¶ 8.5. The record contains several amended versions of

the Shareholder Agreement, but it appears that Perr became a Shareholder

and Employee of FKH on the same day, June 24, 2015.                 Shareholder

Agreement, 6/24/15.4 Thus, Perr was both a shareholder and an employee

for the entirety of his tenure at FKH.

       We now turn to the complaint, in which one of FKH’s causes of action is

titled “Breach of Employment Agreement.” We are mindful that “a complaint’s

substance, not its styling, is to control whether the complainant party must

proceed to arbitration or may file in the court of common pleas.” Warwick

Twp. Water and Sewer Auth. v. Boucher & James, Inc., 851 A.2d 953,

957 (Pa. Super. 2004) (quoting Shadduck v. Christopher J. Kaclik, Inc.,

713 A.2d 635 (Pa. Super. 1998)), appeal denied, 879 A.2d 783 (Pa. 2005).


____________________________________________


4This version of the Shareholder Agreement appears in the record as Exhibit
E to FKH’s complaint.

                                           -6-
J-A26023-21


The complaint occasionally references Perr as an “employee and shareholder”

and/or a “shareholder-employee.” Complaint, 7/23/20, at ¶¶ 2, 3, 12, 14,

31, 112-117. In several instances, however, the Complaint references Perr

only as an employee:

            15. Under the LucentPay Operating Agreement, section 2.7,
     and at a time when Perr was an employee of FKH devoted to the
     full-time practice of law for FKH, Perr obligated himself to (a)
     utilize reasonable efforts to increase the client base of LucentPay,
     and (b) assist with the operations of LucentPay where necessary.

            16. Under the LucentPay Operating Agreement, section 2.7,
     and at a time when Perr was an employee of FKH devoted to the
     full-time practice of law for FKH, Perr further obligated himself to
     ‘provide legal guidance for the Company [LucentPay] in
     connection with compliance and related issues, and provide a legal
     opinion as to the initial business of the Company.’

                                     […]

          36. On or about June 24, 2015, Perr entered into a written
     Employment Agreement with FKH (the “Employment Agreement””
     pursuant to which Perr was employed as a “full-time attorney” of
     FKH. […]

           37. Pursuant to the Employment Agreement, Perr was
     engaged as a “full-time attorney in the private practice of law,”
     and Perr agreed that he “shall devote sufficient working time,
     energy, skill and best efforts to the performance of the Employee’s
     [Perr’s] duties hereunder in order to diligently further the business
     and interests of the Company [FKH].”

            38. As a full-time employee of FKH devoted to use his best
     efforts in order to diligently further the business and interests of
     FKH, Perr was not permitted to work in a separate position
     providing legal guidance to LucentPay.

          39.    The Employment Agreement contains no clause
     mandating or requiring that the parties participate in any
     mediation of disputes under the Employment Agreement.




                                     -7-
J-A26023-21


             40.    The Employment Agreement contains no clause
       mandating or requiring that the parties participate in any
       arbitration of disputes under the Employment Agreement.

Id. at ¶¶ 15-16, 36-40. Similarly, the Complaint alleges that the Shareholder

Agreement does not mandate arbitration of disputes arising under the

Employment Agreement. Id. at ¶¶ 46-48.

       The count for breach of the Employment Agreement includes a demand

for Perr to return all salary and compensation he received from FKH while he

was also an officer and employee of LucentPay. Id. at ¶¶ 150-51. This item

of damages is not included in any other count. 5 In summary, the complaint

alleges that Perr’s employment with LucentPay violated his obligation under

the Employment Agreement to “devote sufficient working time, energy, skill

and best efforts to the performance of the Employee’s duties hereunder in

order to diligently further the business and interests of the Company.” Id. at

¶ 37 (quoting Employment Agreement at ¶ 2(b)).              The Shareholder

Agreement contains no analogous provision to ¶ 2(b) of the Employment

Agreement.

       The trial court found that the Arbitration Agreement was not broad

enough in scope to encompass the breach of Employment Agreement claims:


____________________________________________


5 We observe that paragraph four of the Employment Agreement governed
Perr’s compensation as an employee of FKH, and ¶ 5 governed his benefits.
Employment Agreement, 6/24/2015, at ¶¶ 4-5. Similarly, paragraph 6 of the
Shareholder Agreement governs compensation of FKH shareholders.
Shareholder Agreement at ¶ 6. The Shareholder Agreement contains no
provision governing benefits.

                                           -8-
J-A26023-21


            The complaint also alleges a claim for breach of the
      Employment Agreement. The Employment Agreement does not
      contain an arbitration provision. The question then became
      whether the arbitration provision set forth in § 8.3 of the
      Shareholder Agreement applies to the Employment Agreement.
      The court found that it did not apply. The Employment Agreement
      is a separate agreement which constitutes the entire agreement
      between the parties. While the Employment Agreement does
      reference the Shareholder Agreement, the references are limited
      and specific to the term of employment and discharge, not
      arbitration. Since the Employment Agreement did not reference
      § 8.3 of the Shareholder Agreement, as it did with respect to term
      of employment and discharge, and since agreements to arbitrate
      are to be strictly construed and not extended by implication, the
      court found that § 8.3 did not apply to the claim for breach of the
      Employment Agreement or any related tort claims alleged in the
      complaint. As such, the court severed the arbitral claims from the
      non-arbitral claims and stayed the arbitral claims pending
      resolution of the non-arbitral claims.

Trial Court Opinion, 4/26/21, at 5-6 (footnotes omitted).

      Despite the interrelatedness of the two agreements discussed above,

we discern no error in the trial court’s decision as to the scope of the

arbitration clause.   The breach of Employment Agreement cause of action

alleges the breach of an obligation arising expressly under that agreement,

and only under that agreement. Because arbitration clauses are to be strictly

construed, the Employment Agreement contains no arbitration clause, and

FKH’s claim for its breach relates to a clause that has no analogue in the

Shareholder Agreement, we cannot conclude the parties have clearly and

unmistakably agreed to submit this claim to arbitration. We therefore have

no basis for disturbing this portion of the trial court’s order.




                                       -9-
J-A26023-21


       Next, we must determine whether the trial court erred in denying Perr’s

petition to compel arbitration insofar as the court permitted the breach of

Employment Agreement action to proceed in court while ordering a stay of the

arbitrable claims.6 To decide this question, we must construe § 7304 of the

Judicial Code.7 Most pertinent instantly is subsection (d):8

             (d) Stay of judicial proceedings.--An action or
       proceeding, allegedly involving an issue subject to arbitration,
       shall be stayed if a court order to proceed with arbitration has
       been made or an application for such an order has been made
       under this section. If the issue allegedly subject to arbitration is
       severable, the stay of the court action or proceeding may be made
       with respect to the severable issue only. If the application for an
____________________________________________


6  In Sew Clean Drycleaners and Launders, Inc. v. Dress For Success
Cleaners, Inc., 903 A.3d 1254, 1257-58 (Pa. Super. 2006), this Court held
that an order declining to stay a court action, thus permitting it to proceed
concurrently with the arbitration, is an appealable collateral order pursuant to
Pa.R.A.P. 313. Here, because the trial court found most of Perr’s claims to be
arbitrable but did not compel immediate arbitration, we have concluded this
matter is appealable pursuant to Appellate Rule 311(a)(8) and § 7320(a)(1)
of the Judicial Code, as explained above.

7  The Statutory Construction Act provides: “The object of all interpretation
and construction of statutes is to ascertain and effectuate the intention of the
General Assembly. Every statute shall be construed, if possible, to give effect
to all its provisions.” 1 Pa.C.S.A. § 1921(a). Further, “[w]hen the words of a
statute are clear and free from all ambiguity, the letter of it is not to be
disregarded under the pretext of pursuing its spirit.” 1 Pa.C.S.A. § 1921(b).
As explained in the main text, we find no ambiguity in § 7304(d).
8 Subsection (a) provides for an order compelling arbitration if the arbitrability
of the matter is in dispute and if the trial court finds in favor of the party
moving to compel arbitration. 42 Pa.C.S.A. § 7304(a). Subsection (b)
provides for a stay of arbitration where the opposing party can establish there
is no agreement to arbitrate; otherwise “the court shall order the parties to
proceed with arbitration.” 42 Pa.C.S.A. § 7304(b). Subsection (c) governs
venue of motions to compel or stay arbitration, and subsection (e) provides
that the court deciding arbitrability shall not base its decision on the perceived
merits of the underlying controversy. 42 Pa.C.S.A. § 7304(c), (e).

                                          - 10 -
J-A26023-21


       order to proceed with arbitration is made in such action or
       proceeding and is granted, the court order to proceed with
       arbitration shall include a stay of the action or proceeding.

42 Pa.C.S.A. § 7304(d). The first sentence of § 7304(d) mandates a stay of

a judicial action or proceeding where, as here, an order to proceed with

arbitration has been applied for or entered.       Where the arbitrable issue is

severable, the second sentence permits the stay of the court proceeding to

be limited to the arbitrable issue. In other words, the court action on the non-

arbitrable issues may proceed concurrently with the arbitration where the

arbitrable and non-arbitrable issues are severable.          The third sentence

requires an order granting an application to proceed with arbitration to include

a stay of the judicial action on the arbitrable issues.

       The statute does not authorize a stay of arbitration pending the outcome

of a court action on severable, non-arbitrable issues.9 That is, nothing in the

statute authorizes what the trial court did here. FKH relies on § 32310 of the

____________________________________________


9 As noted above, § 7304(b) authorizes a stay of arbitration only where the
opponent of arbitration establishes that no agreement to arbitrate exists. 42
Pa.C.S.A. § 7304(b); see Vertical Res., Inc. v. Bramlett. 837 A.2d 1193,
1203 (Pa. Super. 2003) (explaining that a party is entitled to enjoin arbitration
where there was no agreement to arbitrate or where the dispute falls outside
the scope of the agreement).

10   Section 323, titled “Powers,” provides:

             Every court shall have power to issue, under its judicial seal,
       every lawful writ and process necessary or suitable for the
       exercise of its jurisdiction and for the enforcement of any order
       which it may make and all legal and equitable powers required for
(Footnote Continued Next Page)


                                          - 11 -
J-A26023-21


Judicial Code in support of the trial court’s broad authority to manage the

cases before it. FKH cites In re Estate of Petro, 694 A.2d 627, 631-32 (Pa.

Super. 1997), appeal denied, 706 A.2d 1213 (Pa. 1997), wherein this Court

wrote that the power of granting a stay is one of the powers necessary to the

fair and efficient administration of justice.      While we do not dispute these

general principles, FKH has cited no authority governing their application in a

case involving § 7304. Section 7304(d) governs the efficient administration

of justice in cases involving an agreement to arbitrate. In other words, § 7304

is very specific, whereas § 323 is general, as is the holding in Petro. The

Rules of Statutory Construction provide clear guidance in this situation:

              Whenever a general provision in a statute shall be in conflict
       with a special provision in the same or another statute, the two
       shall be construed, if possible, so that effect may be given to both.
       If the conflict between the two provisions is irreconcilable, the
       special provisions shall prevail and shall be construed as an
       exception to the general provision, unless the general provision
       shall be enacted later and it shall be the manifest intention of the
       General Assembly that such general provision shall prevail.

1 Pa.C.S.A. § 1933. We find no direct conflict between § 323 and § 7304, the

former of which does not expressly mention the power to grant a stay, much

less a stay of a court action pending arbitration.        Section 7304(d) clearly



____________________________________________


       or incidental to the exercise of its jurisdiction, and, except as
       otherwise prescribed by general rules, every court shall have
       power to make such rules and orders of court as the interest of
       justice or the business of the court may require.

42 Pa.C.S.A. § 323.

                                          - 12 -
J-A26023-21


governs the power to grant a stay in a case involving an agreement to

arbitrate.

      Further, the Courts of this Commonwealth have cited § 7304(d) in

support of a stay of the judicial proceeding. Taylor v. Extendicare Health

Facilities, Inc., 147 A.3d 490, 510 n. 29 (Pa. 2016) (“[O]nce an issue has

been referred to arbitration, any judicial proceeding involving that issue is

stayed pending the outcome of arbitration.”). Sew Clean, 903 A.3d at 1258

(“Clearly, Sew Clean’s claims against Giant Eagle relate to the issues that are

subject to arbitration, and thus, the trial court should have issued a stay

pursuant to 42 Pa.C.S. § 7304(d)”). Given the clear language of § 7304(d),

and finding FKH’s arguments to the contrary unpersuasive, we find no

precedential or statutory authority for the trial court’s decision to stay the

arbitration claims.

      At most, as we explained above, the arbitrable claims and the breach of

Employment Agreement claim can proceed concurrently if they are severable.

Trial courts have broad discretion to sever or combine cases or causes of

action under Pa.R.C.P. No. 213. Pa.R.C.P. No. 213(b); Ball v. Bayard Pump

& Tank Co., 67 A.3d 759, 767 (Pa. 2013). In this case, the second sentence

of § 7304(d) would permit the breach of Employment Agreement cause of

action to proceed in court while the court proceeding on the remaining causes

of action is stayed pending their arbitration so long as the arbitrable claims

are severable.    If the arbitrable claims and the breach of Employment


                                    - 13 -
J-A26023-21


Agreement claim are not severable, § 7304(d) requires a stay of the judicial

proceeding.

      On remand, the trial court should consider the applicability to this case

of Sew Clean and Taylor. In Sew Clean, the plaintiff (Sew Clean) sued

Dress For Success (DFS) and Giant Eagle for damages arising out of an alleged

breach of its agreement with DFS. DFS operated dry cleaning kiosks at Giant

Eagle grocery stores and contracted with Sew Clean to launder the clothes

DFS collected at the kiosks. DFS and Giant Eagle moved to compel arbitration

and to stay the judicial proceeding against Giant Eagle, which was not a party

to the agreement between Sew Clean and DFS.          The trial court compelled

arbitration but did not stay the action against Giant Eagle.        This Court

reversed, holding that Sew Clean’s claims against Giant Eagle “relate to the

issues that are subject to arbitration, and thus, the trial court should have

issued a stay pursuant to 42 Pa.C.S. § 7304(d).” Id. at 1258.

      Likewise, as noted above, our Supreme Court in Taylor wrote in a

footnote that where an issue is referred to arbitration, any judicial proceeding

involving that issue is stayed pending the outcome of arbitration. Taylor, 147

A.3d at 510 n. 29. The Taylor Court explained that the arbitration of the

survival action in that case would be resolved before the wrongful death action

could proceed in court. Id. Thus, in a case involving distinct causes of action

arising out of a common nucleus of facts, the Supreme Court wrote that the

action pending in court would await the outcome of arbitration.


                                     - 14 -
J-A26023-21


       Instantly, because the trial court misapplied § 7304(d), we must

remand for a determination of severability under the proper statutory

framework. The trial court, mindful that the arbitrable claims must proceed

immediately, must determine whether the cause of action under the

Employment Agreement are severable.11              If so, the court action on those

causes of action may proceed concurrently with the arbitration of the claims

under the Shareholder Agreement. If not, the court action on the Employment

Agreement must await the outcome of the arbitration.

       In summary, we affirm the trial court’s order insofar as it denied Perr’s

application to compel arbitration of the breach of Employment Agreement

cause of action. We reverse the order insofar as it stayed the arbitrable claims

pending the outcome of the court action on the breach of Employment

Agreement claim. Rather, the court must compel immediate arbitration of the

arbitrable claims, stay the judicial action as to the arbitrable claims, decide

whether the cause of action on the breach of Employment Agreement claim is

severable from the arbitration claims, and proceed as explained above upon

making a severability determination.           We remand for further proceedings

consistent with this Opinion.

       Order affirmed in part and reversed in part.               Case remanded.

Jurisdiction relinquished.


____________________________________________


11 As noted above, this decision rests within the discretion of the trial court
under Pa.R.C.P. No. 213(b).

                                          - 15 -
J-A26023-21


     Judge McCaffery joins the opinion.

     Judge Bowes files a concurring and dissenting opinion.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/30/2022




                                  - 16 -